DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 11, 12 and 14, the applicant claims a near corrective surface and a far corrective surface in the context of multifocal lenses. Typically in the art the near and far corrective zones are located on the same surface of the lens (See Becken of record). Therefore, it isn’t clear if the applicant is claiming near and far zones on the same surface or near and far zones on opposite surfaces. For example, in claim 12 the applicant claims modifying a far surface with the focal depth extension component. If both of the near and far surfaces are the same surface, does it satisfy the language of the claim if the focal depth extension is only located within the near zone? They share the same surface, but are separated by a change in optical power. The applicant’s specification does not provide a special definition for these type of lenses, so the office must interpret the claim based on the prior art. 

The office believes the intent of the language is to require the focal depth extension component to be located in a near or far zone of a lens surface (this interpretation is based on Applicant’s disclosure (cited above) and the prior art. However, if the Applicant does not amend “surface” to something similar to “zone” or ”portion”, then the office will consider the interpretation that applying the focal depth extension component to a near zone on a surface that has a far zone satisfies the requirement of the last limitation of claim 12, for example.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Mooren et al. (PGPUB 20140257480 hereinafter “Mooren”) in view of Becken et al. (PGPUB 20110051082 hereinafter “Becken”).

Regarding claim 1, as best understood, Mooren discloses a design method for a corrective lens characterized in that when an axis in an anteroposterior direction passing through a lens is defined as a z- axis and a direction extending to a rear side of the lens is direction of the z-axis (See at least Fig. 6 where coordinates on a lens surface are shown), a focal depth extension component represented by Ar3. where r is a distance from the z-axis and A is a constant, is added to a z-coordinate value of a refractive surface determined based on a prescription power to increase a focal depth ([0046]).  
	Mooren does not explicitly disclose wherein the anteroposterior direction passes through a geometric center of a lens and a direction extending to a rear side of the lens is defined as a positive direction of the z-axis.
	However, Becken teaches a method of lens design wherein an X-Y-Z coordinate system is measured from a geometric center of the lens and the direction facing the eye is the positive Z axis direction ([0009]).
	It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the method of Mooren such that the geometric center of the lens was used for calculations and the Z-axis is oriented towards the eye as taught by Becken motivated by simplifying the calculations.
	(Further, the Office would like to note that the use of one coordinate system over another or the selection of particular location by which things are measured is entirely a matter of design choice.)

Regarding claim 4, modified Mooren does not explicitly disclose wherein characterized in that the constant A is set such that an absolute value of the constant A falls within a range of 1.73 x 10-6 to 1.96 x 10-5.  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy A having an absolute value of 1.73 x 10-6 to 1.96 x 10-5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would modify the value of A to be within the specific range above motivated by improving image quality for a specific user’s prescription needs.

Regarding claim 6, as best understood, Mooren discloses a corrective lens characterized in that when an axis in an anteroposterior direction passing through a lens is defined as a z- axis and a direction extending to a rear side of the lens is direction of the z-axis (See at least Fig. 6 where coordinates on a lens surface are shown), a focal depth extension component represented by Ar3, where r is a distance from the z-axis and A is a constant, is added to a z-coordinate value of a refractive surface determined based on a prescription power to increase a focal depth ([0046]).  
Mooren does not explicitly disclose wherein the anteroposterior direction passes through a geometric center of a lens and a direction extending to a rear side of the lens is defined as a positive direction of the z-axis.
However, Becken teaches a method of lens design wherein an X-Y-Z coordinate system is measured from a geometric center of the lens and the direction facing the eye is the positive Z axis direction ([0009]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the method of Mooren such that the geometric center of the lens was used for calculations and the Z-axis is oriented towards the eye as taught by Becken motivated by simplifying the calculations.


Regarding claim 9, modified Mooren does not explicitly disclose wherein characterized in that the constant A is set such that an absolute value of the constant A falls within a range of 1.73 x 10-6 to 1.96 x 10-5.  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy A having an absolute value of 1.73 x 10-6 to 1.96 x 10-5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would modify the value of A to be within the specific range above motivated by improving image quality for a specific user’s prescription needs.

 Regarding claim 10, modified Mooren discloses wherein the focal depth extension component is added to a front surface of the lens and the constant A is a positive number or the focal depth extension component is added to a rear surface of the lens and the constant A is a negative number ([0045] where the cubic phase profile may be incorporated into lens anterior or posterior face of the lens and [0049] where the scalar value may be negative).

Regarding claim 11, as best understood, modified Mooren teaches wherein the corrective lens is a bifocal lens or a progressive lens which includes a distance refractive surface and a near refractive 

Regarding claim 12, as best understood, modified Mooren discloses wherein the corrective lens is a bifocal lens or a progressive lens which includes a distance refractive surface and a near refractive surface ([0038] of Mooren and [0103] of Becken), wherein the bifocal lens or the progressive lens is designed so as to increase an S power of the prescription power for the distance refractive surface by 0.25D (the exact prescription power for a given patient varies depending on their specific needs and is conventionally incremented in 0.25D steps until higher absolute powers where .5D steps become the norm), and the focal depth extension component is added to the distance refractive surface.
Mooren states in [0045] the phase profile may be placed on the anterior or posterior of the lens. But does not specifically state that the phase profile is located on the distance refractive surface.
There was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  In this case, it is recognized in the art that adjusting the depth of focus of a progressive lens improves image quality.
As for the nature of lens of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that the improved depth of focus may be located in a progressive lens’ near or far zone.  And these 2, finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  
Further, to achieve improved focus quality would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since Mooren teaches that the depth of focus component may be placed on any surface of the lens ([0045]). 

Regarding claim 13, modified Mooren discloses wherein the focal depth extension component is added to a front surface of the lens and the constant A is a positive number or the focal depth extension component is added to a rear surface of the lens and the constant A is a negative number ([0045] where the cubic phase profile may be incorporated into lens anterior or posterior face of the lens and [0049] where the scalar value may be negative).

Regarding claim 14, as best understood, modified Mooren discloses wherein the corrective lens is a bifocal lens or a progressive lens which includes a distance refractive surface and a near refractive surface  ([0038] of Mooren and [0103] of Becken), wherein the focal depth extension component is added to one of the distance refractive surface and the near refractive surface ([0045] the phase profile may be placed on the anterior or posterior of the lens, either of which would be the a surface that accommodates the near/far zones), alternatively the focal depth extension components of which values of the constant A differ from each other are separately added to the distance refractive surface and the near refractive surface.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.

Applicant states that Mooren’s focal depth extension component is different from their claimed focal depth extension component on page 5. Applicant claims a focal depth component of “Ar3” in claim 1. They have defined “r” has a distance from a z-axis that the office understands to be parallel to the optical axis of the lens and “A” as a constant. Mooren defines a phase profile that has the form “f(x,y) = A(x3+y3), 3” limitation twice with the function above: once as Ax3 and once as Ay3. Both functions adjust a depth of field by the modification of the scalar value “A” and both define a distance from a z-axis. 
 Applicant claims that this feature is critical and results in a profile that is rotationally symmetric around a central axis. This feature is not claimed by the applicant. Applicant’s language only requires a component be represented by Ar3 and leaves open the possibility for additional components that define the depth of focus. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rotationally symmetric profile) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872